Citation Nr: 9926253	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disability as 
secondary to service connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and friend


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1967 to July 
1971.  This case comes before the Board of Veteran's Appeals 
(the Board) on appeal from a June 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant has appealed the denial of service connection 
for a heart disability as secondary to his service connected 
post-traumatic stress disorder.  He has contended that his 
service connected post-traumatic stress disorder symptoms has 
caused him to develop angina.

A VA examination conducted in May 1995 concluded that the 
appellant's atypical chest pain was associated with mitral 
valve prolapse.  The appellant is not service connected for 
mitral valve prolapse.  The examiner was unwilling to 
diagnose angina pectoris without the records from his episode 
of chest pain while admitted to the VA Medical Center in New 
Orleans in February 1994.  There is no indication that this 
examiner was ever afforded the opportunity to review these 
records and/or to amend his diagnosis.

In an April 1997 VA examination, the examiner concluded after 
testing that there was no cardiac disease or angina found and 
that the chest pain was related to post-traumatic stress 
disorder.  However, in treatment records, the appellant has 
been diagnosed with angina, as well as atypical chest pain 
that has been attributed by some examiners as being secondary 
to anxiety.  Hypertension has also been diagnosed.  
Resolution of the competing diagnoses must be accomplished.  
A determination of whether they are separate and secondary 
disease entities or symptoms of a single disease entity 
(post-traumatic stress disorder) is also necessary.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a period of inpatient observation and 
evaluation.  The appropriate competent 
professionals should determine the 
existence of or in the alternative, rule-
out the following diagnoses: 
hypertension, angina pectoris, secondary 
atypical chest pain, cardiovascular 
disease to include atherosclerotic heart 
disease or hypertensive heart disease, 
mitral valve prolapse.  Each examiner 
must be afforded the opportunity to 
review the claims folder.  A 
determination should be made as to 
whether the appellant's chest pain is 
psychogenic in nature.  The RO must also 
obtain an opinion as to whether any 
diagnosed cardiac disability is 
proximately due to or the result of post-
traumatic stress disorder.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  Examinations included period 
of observation and evaluation.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
RO must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  The Remand serves as notice 
of the regulation.

3.  At the conclusion of the period of 
inpatient observation and evaluation, the 
RO should reevaluate the claim and 
address each identified diagnosis.  If it 
is determined that the veteran has 
psychogenic chest pain, the RO should 
clearly establish whether such 
manifestation is service-connected.

Thereafter, the case should be returned to the Board after 
compliance with all applicable appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


